DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected device, a fluidic parameter testing system, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 JUNE 2022.
Applicant's election with traverse of Group I: Claims 1-17 in the reply filed on 28 JUNE 2022 is acknowledged.  The traversal is on the ground(s) that the search is not unduly burdensome.  This is not found persuasive because in a 371 case, the reason for restriction is not whether all the inventions listed in this action are independent or distinct and there would be a serious search and/or examination burden if restriction were not required, but rather the ‘special technical feature is not a special technical feature as it does not make a contribution over the prior art. 
In the previous Office Action, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of fluidic parameter testing system comprising a rotary valve interfaced with a microfluidic device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent 9,440,233 B2 to DOTHIE.  
The DOTHIE discloses a fluidic parameter testing system comprising : rotary valve controller system, Column 3 line 47, Column 10 line 30-38, to rotate an internal rotary valve of a microfluidic device, abstract, microfluidic device and  rotary valve, Figure 3D, to be tested to a plurality of rotary valve positions of the rotary valve, Figure 3D, valve 10 with chambers (also considered to be valve positions), 44, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66; and a fluidic parameter application and sensing system to: induce a fluidic parameter into the microfluidic device at each rotary valve position, Column 10 line 30-38, measure the fluidic parameter at each rotary valve position without the use of optical instruments, Claim 7 and 8, Column 7 line 16-17, and map the fluidic parameter relative to the rotary valve positions, Claim 7 and 8. 
The requirement is still deemed proper and is therefore made FINAL.
Status of Claims
The claim set filed on 28 JUNE 2022 has been considered.  Claims 1-17 have been elected with traverse and are considered on the merits below.  Claims 18-20 are withdrawn from consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 OCTOBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 27 JANUARY 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12 APRIL 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 22 JUNE 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11 FEBRUARY 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03 MARCH 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the testing system".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if "the testing system" is in reference to "air pressure testing system" or "mass flow testing system".  
Dependent Claims 12, 15 and 16 mention "the testing system", however, in Claim 11, there is only "an air pressure testing system and a mass flow testing system".  
Claim 17 recites the limitation "the clockwise direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the pressure" .  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if "the pressure" is in reference to "the air pressure" in Claim 11.  There are four instances of "the pressure" in Claim 17. 
Dependent claims follow the same reasoning.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,440,233 B2 to DOTHIE, submitted on the Information Disclosure Statement on 27 JANUARY 2021, US Patents Cite No. 1.
Applicant’s invention is drawn towards a method.
Regarding Claim 1, the DOTHIE reference discloses a  method, Claim 1, comprising: interfacing a microfluidic device to a fluidic parameter testing system, the microfluidic device, Figure 3A-3E, comprising: an internal rotary valve, Figure 3D, valve 10, and internal fluidic channels, Figure 3D, conduits 20-40, even numbers, Column 4-5, each channel having a port with a predetermined port position that the rotary valve is to align to in order to select any one of a plurality of reagents which flow through the channels, Figure 3D, 44-66 chamber, even numbers, Column 4-5, Column 5 line 63-Column 6 line 40, Column 10 line 18-20; rotating the rotary valve via the testing system to a plurality of rotary valve positions of the rotary valve, Column 6 line 6-40, Claim 1; measuring a fluidic parameter of the microfluidic device at each rotary valve position, Figure 3D, valve 10 with chambers (also considered to be valve positions), 44, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, Column 29 line 60-Column 30 line 4, Claim 7-8, 12-13; mapping the fluidic parameter relative to the rotary valve positions, Claim 7 and 8; and determining from the mapping if the rotary valve aligns with each of the predetermined port positions for a flow of the reagents through the channels, All claims, Column 16 line 3-36.
Additional Disclosures Included are: Claim 2: wherein the method of claim 1, comprising inducing the fluidic parameter into the microfluidic device at each rotary valve position prior to measuring the fluidic parameter, Claim 1, Column 3 line 4-16.; Claim 3: wherein the method of claim 1, comprising: measuring a plurality of fluidic parameters at each rotary valve position; mapping the plurality of fluidic parameters relative to the rotary valve positions; and determining from the mapping of the plurality of fluidic parameters if the rotary valve aligns with each of the predetermined port positions for the flow of the reagents through the channels, All claims, Column 3 line 54-55, Column 16 line 3-36.; Claim 4: wherein the method of claim 1, wherein the fluidic parameter is one of a pressure parameter and a mass flow parameter, Column 6 line 19-23, Column 10 line 30-38, positive or negative pressure/displacement pressure control mechanism, Column 16 line 3-36.; Claim 5: wherein the method of claim 4, wherein: the pressure parameter is one of a pressure, a pressure difference and a rate of change of pressure; and the mass flow parameter is one of a mass flow and a rate of change of mass flow, Column 16 line 3-36.; Claim 6: wherein the method of claim 1, comprising: determining positions of undesired fluid occlusions and undesired fluid leak paths within the microfluidic device from the mapping, Column 2 line 34-38, Column 3 line 17-55, fluidic operations of metering/re-metering/mixing/separating can determine if there are positions of occlusions and leak paths.; Claim 7: wherein the method of claim 1, comprising: determining variations in sizes of the channel ports from the mapping, Column 6 line 47-59, Column 16 line 3-36.; Claim 8: wherein the method of claim 1, comprising: rotating the rotary valve in a clockwise direction to a plurality of clockwise rotary valve positions of the rotary valve; inducing the fluidic parameter into the microfluidic device at each clockwise rotary valve position; measuring the fluidic parameter at each clockwise rotary valve position; clockwise mapping the fluidic parameter relative to the clockwise rotary valve positions; rotating the rotary valve in a counter-clockwise direction to a plurality of counter-clockwise rotary valve positions of the rotary valve; inducing the fluidic parameter into the microfluidic device at each counter- clockwise rotary valve position; measuring the fluidic parameter at each counter-clockwise rotary valve position; counter-clockwise mapping the fluidic parameter relative to the counter- clockwise rotary valve positions; and comparing the clockwise and counter-clockwise mappings to determine a microfluidic device hysteresis, Column 11 line 25-61, Column 13-14, Example 2.; Claim 9: wherein the method of claim 1, comprising; rotating the rotary valve in discrete angular increments, Figure 3A-3E, Column 6 line 26-39, Column 34 line 21-49, each increment corresponding to one of the plurality of rotary valve positions, Figure 3A-3E; wherein the discrete angular increments are less than or equal to one of: 25 percent of an angular width of each port of each channel, 20 percent of an angular width of each port of each channel, and 10 percent of an angular width of each port of each channel, Figure 3A-3E, Column 34 line 21-49.; Claim 10: wherein the method of claim 1 comprising rotating the rotary valve continuously through each rotary valve position, all Claims, Column 6 line 6-25.
Applicant’s invention is drawn towards a method. 
Regarding Claim 11, the DOTHIE reference discloses a method, Claim 1, comprising: interfacing a microfluidic device to one of an air pressure testing system and a mass flow testing system, Column 6 line 19-23, Column 10 line 30-38, positive or negative pressure/displacement pressure control mechanism, Column 16 line 3-36, the microfluidic device comprising: an internal rotary valve, Figure 3D, valve 10, and internal fluidic channels, Figure 3D, conduits 20-40, even numbers, Column 4-5, each channel having a port with a predetermined port position that the rotary valve is to align to in order to select any one of a plurality of reagents which flow through the channels, Figure 3D; rotating the rotary valve via the testing system to a plurality of rotary valve positions of the rotary valve, Column 6 line 6-40, Claim 1; measuring one of an air pressure and a mass flow of the microfluidic device at each rotary valve position, Claim 7-8, 12 and 13, Column16 line 3-36; mapping the one of the air pressure and the mass flow relative to the rotary valve positions, Claim 7 and 8; and determining from the mapping if the rotary valve aligns with each of the predetermined port positions for a flow of the reagents through the channels, All claims Column 16 line 3-36.
Additional Disclosures Included are: Claim 12: wherein the method of claim 11 wherein the testing system is the air pressure testing system, the method comprising: pressurizing the microfluidic device from a source of pressurized air to a predetermined pressure at each rotary valve position prior to measuring; sealing the microfluidic device from the source of pressurized air when the predetermined pressure has been reached at each rotary valve position, Column 6 line 19-23, Column 10 line 30-38, positive or negative pressure/displacement pressure control mechanism; determining that the rotary valve is aligned with any one of the predetermined port positions if the predetermined pressure is released when the rotary valve position corresponds to the any one of the predetermined port positions; and determining that the rotary valve is sealed if the predetermined pressure is held when the rotary valve position corresponds to a position other than the any one of the predetermined port positions, Column 6 line 6-40.; Claim 13: wherein the method of claim 11, comprising: measuring a plurality of fluidic parameters at each rotary valve position, the fluidic parameters being at least one of a pressure, a pressure difference, a rate of change of pressure, a mass flow and a rate of change of mass flow, Column 6 line 19-23, Column 10 line 30-38, positive or negative pressure/displacement pressure control mechanism, Column 16 line 3-36; mapping the plurality of fluidic parameters relative to the rotary valve positions; and determining from the mapping of the plurality of fluidic parameters if the rotary valve aligns with each of the predetermined port positions for the flow of the reagents through the channels, Column 3 line 54-55, Column 16 line 3-36.; Claim 14: wherein the method of claim 12, comprising: including the air pressure testing system with: an air switch valve connected to an air source of relatively constant air pressure, and a small volume air chamber connected in open fluid communication between the air switch valve and the microfluidic device, Column 10 line 30-38, Column 12 line 20-27, the air switch valve operative to control fluid communication from the air source to the chamber; operating the air switch valve to open fluid communication from the air source to the chamber at each rotary valve position; pressurizing the microfluidic device to the predetermined pressure; operating the air switch valve to close fluid communication from the air source to the chamber once the predetermined pressure has been reached in the microfluidic device; and measuring the air pressure at each rotary valve position in the microfluidic device after fluid communication from the air source to the chamber has been closed, Column 10 line 30-38, Column 16 line 3-36.; Claim 15: wherein the method of claim 11, wherein the testing system is the mass flow testing system, the method comprising: rotating the rotary valve continuously through each rotary valve position, Column 5 line 63-Column 6 line 40; measuring the mass flow of the microfluidic device at each rotary valve position, Column 16 line 3-36; determining that the rotary valve is aligned with any one of the predetermined port positions if the mass flow is equal to or above a first threshold mass flow, Column16 line 3-36; and determining that the rotary valve is sealed if the mass flow is equal to or below a second threshold mass flow when the rotary valve position corresponds to a position other than the any one of the predetermined port positions, Column16 line 3-36.; Claim 16: wherein the method of claim 11, wherein the testing system is the air pressure testing system, the method comprising: rotating the rotary valve in discrete angular increments, each increment corresponding to one of the plurality of rotary valve positions; wherein the discrete angular increments are less than or equal to about 10 percent of an angular width of each port of each channel, Column 5 line 63-Column 6 line 40, Figure 3A-3E.; Claim 17: wherein the method of claim 11, comprising: rotating the rotary valve in the clockwise direction to a plurality of clockwise rotary valve positions of the rotary valve; measuring the one of the pressure and the mass flow at each clockwise rotary valve position; clockwise mapping the one of the pressure and the mass flow relative to the clockwise rotary valve positions; rotating the rotary valve in the counter-clockwise direction to a plurality of counter-clockwise rotary valve positions of the rotary valve; measuring the one of the pressure and the mass flow at each counter- clockwise rotary valve position; counter-clockwise mapping the one of the pressure and the mass flow relative to the counter-clockwise rotary valve positions; and comparing the clockwise and counter-clockwise mappings to determine a microfluidic device hysteresis, Column 11 line 25-61, Column 13-14, Example 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 03/044488 A1 to BERNDTSSON discloses a rotating valve with three straight through channels that all extend directly through the axial centre of the rotating valve.  Each straight through channel is rotationally positioned at an angle with respect to the other two straight through channels within the valve. At any one time, two different straight through channels in the rotating valve can connect two different pairs of opposing fluidic conduits have no means of communicating with each other via the internal channels within the rotating valve.  
US Publication No. 2015/0044696 A1 to DOTHIE discloses an integrated microfluidic device comprises: a housing including many (at least 3) microfluidic conduits; and a rotating valve having an internal channel with an entrance port and an exit port that are angularly separated. The rotating valve is positionable in a first position to connect two of the fluidic conduits via the internal channel, and upon rotating the valve to a second position, two of the fluidic conduits (including at least one fluidic conduit different from the fluidic conduits connected in the first position) are connected by the internal channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797